Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 1 of 15

SHANE R DODGE U.S. COURTS
1205 District Two Road JAN 34 2020

Bonners Ferry, ID 83805
Revd____ Filed. lime
STEPHEN W. KENYON

Plaintiff/Defendant CLERK, DISTRICT OF IDAHO
(circle one)

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

 

 

 

 

 

SHANE R DODGE
CHRISTINE L. DODGE ) CASE NO. 2) D6- ev-U$- RUS
Plaintiff/Petitioner, )
Vs. ) COMPLAINT
BONNERS FERRY POLICE DEPT
OFFICER: WILLIAM COWELL ) Jury Trial Requested:
OFFICER: BRANDON BLACKMORE___) _X YES __NO
)

Defendant/Respondent(s),

COMES NOW, Shane R Dodge, Christine L. Dodge, Plaintiff in the above entitled
MATTER PRO SE:
A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my
claims under: (check all that apply):

X___ 42. U.S.C. § 1983 (applies to state, county, or city defendants)

—_—_———

Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331

(applies to federal government defendants only)

Other federal statute (specify) ; or diversity of citizenship.

X___| also ask the federal court to exercise supplemental
jurisdiction over state law claims.

CIVIL RIGHTS COMPLAINT

 
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 2 of 15

B. PLAINTIFF

1. My name is Shane R Dodge. | am a citizen of the State of Idaho,
presently residing at 1205 District Two Road, Bonners Ferry, Idaho
83805.

2. My name is Christine L. Dodge. | am a citizen of the State of Idaho,
presently residing at 1205 District Two Road, Bonners Ferry, Idaho
83805.

C. DEFENDANTS AND CAUSES OF ACTION

1. lam suing officer, William Cowell, acting as a police officer under the
color of state law for the Bonners Ferry Police Department.

2. | am suing officer, Brandon Blackmore, acting as a police officer
under the color of state law for the Bonners Ferry Police Department.

3. | am suing the Bonners Ferry City Police Department and for the
negligence caused by the department's officers.

The Plaintiff's, Mr. Shane R Dodge and Mrs. Christine L. Dodge are
suing the officers acting under the color of state law and that the
officers "persons" were working for, and acting on behalf of a
government entity, the Bonners Ferry City Police Department, when
they violated the Plaintiffs Civil Rights.

The Plaintiff's, Mr. Shane R Dodge, and Mrs. Christine L. Dodge claim
that officer William Cowell and officer Brandon Blackmore caused
the deprivation of Constitutional rights that are protected under the
Fourteenth 14th, and Eighth 8th Amendments of the United States
Constitution. Title 42 U.S.C. & 1983 See: Arnold V. International
Business Machines Corp., 637 F.2d 1350, 1350, 1355 (9th cir. 1981),
and that these factual allegations, a jury could find the defendants
acted. SEE: Ashcroft V. !Sbal. 129 S.CT 1937, 1953-54 (2009).

D. PERSONAL CAPACITY CLAIMS AGAINST THE INDIVIDUAL OFFICERS OR
EMPLOYEES.

1. | am suing officer William Cowell acting as a police officer for the
Bonners Ferry Police Department in his personal capacity.

 

az CIVIL RIGHTS COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 3 of 15

2. | am suing officer Brandon Blackmore acting as a police officer for the
Bonners Ferry Police Department in his personal capacity.

The plaintiff's, Mr. Shane R Dodge and Mrs. Christine L. Dodge, are
seeking monetary damages for the claims in Section (two) II in the
Causes of Action. SEE: Kentucky V. Graham, 473 U.S. 159, 165 (1985)

E. FACTUAL BASIS OF CLAIMS, CONSTITUTIONAL VIOLATIONS:

1. The Plaintiffs allege that the acts described in Section (Two) Ilin the
Cause of Action, violated provisions of the Fourteenth 14th
Amendment of the United States Constitution.

2. The Plaintiffs allege that the acts described in Section (Two) II in the
Causes of Action violated provisions of the eighth 8th Amendment of
the United States Constitution. Title 42 U.S.C. & 1983.

The Plaintiffs, Mr. Shane R Dodge and Mrs. Christine L. Dodge, argue
and claim that they have a constitutional right to file suit against
officer William Cowell and officer Brandon Blackmore under which a
State, Municipal or Government Official may be held liable for civil
rights violations as the officers: (1) Personal involvement in the act
that caused the injury. (2) Sufficient causal connection between the
official act and the injury meet the required factual requests. SEE:
Arnold V. International Business Machines Corp. 637F.2d 1350, 1355
(9th Cir. 1981).

F. LEGAL BASIS OF CLAIMS
Constitutional Violations:

1. The Plaintiffs allege that the acts described in Section (Two) II in the
causes of action violated provisions of the Fourteenth 14th
Amendment of the United States Constitution.

2. The Plaintiffs allege that the acts described in Section (Two) II in the

Causes of Action violated provisions of the Eighth 8th Amendment of
The United States Constitution. Title 42 U.S.C. & 1983.

The Plaintiffs Mr. Shane R Dodge, and Mrs. Chrustine L. Dodge argue
and claim that they have a constitutional right to file suit against

 

| a | CIVIL RIGHTS COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 4 of 15

Officer William Cowell and Officer Brandon Blackmore, under which a
State, Municipal or Government Official may be held liable for civil
rights violations as the officers: (1) Had Personal Involvement in the
act that caused the injury, (2) Sufficient causal connection between
the official act and the injury meet the required factual requisites.
SEE: Arnold V. International Business Machines Corp. 637 F.2d 1350,
1355 (9th Cir 1981).

G. The Plaintiffs allege that they had suffered the listed injuries that had been
described in Section II of the Causes of Action and as a result of the
negligence that had been caused by the listed defendants, acting under
personal capacity, and under color of State law.

H. PREVIOUS OR PENDING LAWSUITS

1. The First District Court, State of Idaho, Boundary County, Case #
CV11-18-0408. (Case Closed)

2. [have previously pursed these claims in the Supreme Court of the
State of Idaho, Docket #___. 46696-2019 . (Case Closed)

The Plaintiffs, Mr. Shane R Dodge and Mrs. Christine L. Dodge, have
pursued these claims in State District Court, and the Supreme Court
of the State of Idaho.

 

CIVIL RIGHTS COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 5 of 15

iF STATEMENT OF THE CASE

ON THE DATE OF SUNDAY JUNE 17, 2018, THE PLAINTIFFS MR (SHANE R
DODGE), AND MRS. (CHRISTINE L. DODGE) HAD BEEN RETURNING
HOME WITH THEIR SON (ANDY J. DURETTE) AFTER HAVING DINNER
CELEBRATING FATHER'S DAY AND TRAVELING NORTH ON HWY 95
HEADED TO TURN RIGHT ONTO DISTRICT TWO ROAD. ONCE ON
DISTRICT TWO ROAD MR (DODGE) HAD PULLED HIS CAR OVER
APPROXIMATELY (4) FOUR CAR LENGTHS FROM THE CAR THE OFFICER
HAD PULLED OVER. AFTER HAVING TO SLOWLY PULL ALONG THE SIDE
OF THE PATROL CAR WHICH WAS ENTIRLEY BLOCKING MR (DODGE'S)
LANE OF TRAVEL. THERE HAVE BEEN SEVERAL OCCASIONS PRIOR TO
THIS INCIDENT WHERE POLICE VEHICLES HAVE HAD CARS PULLED OVER
PARTIALLY BLOCKING DISTRIC TWO ROAD. MR (DODGE), AFTER
PARKING HIS CAR, SIMPLY WALKED UP THE POLICE OFFICER, QUIETLY,
AND STATED TO SGT (COWELL) THAT IT WAS A PRETTY STUPID PLACE
TO PULL PEOPLE OVER BECAUSE IT WAS CAUSING A TRAFFIC HAZARD.
OFFICER SGT. (COWELL) HAD AUTOMATICALLY BECAME ANGRY AND
AGITATED IN AN OUTBURST OF EXPLOSIVE BEHAVIOR AND STATED
THAT MR. (DODGE) WAS UNDER ARREST FOR OBSTRUCTION OF
JUSTICE. OFFICER SGT. (COWELL) HAD NOT EVEN ATTEMPTED TO
ADDRESS, OR REASONABLY RESPOND TO THE CONCERN OF MR.
(DODGE) AND THE HAZARD THAT HIS PATROL VEHICAL WAS CAUSING
ON THE HIGHWAY TO ONCOMING TRAFFIC. AS MR. (DODGE) HAD
STATED "GO TO HELL" THiS OFFICER IMMEDIATELY GRABBED MR.
(DODGE) AND HAD SLAMMED HIS CHEST ONTO THE TOP OF A
CONCRETE K RAIL HIGHWAY BARRIER AND HAD RAMMED HIS KNEE
INTO MR (DODGES) BACK, OFFICER (BLACKMORE) AS HE HAD STATED
HAD GRABBED MR. (DODGES) RIGHT ARM PARTICIPATING IN THE

 

5 “> COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 6 of 15

ASSAULT ON MR (DODGE) WHILE THE TWO OFFICERS TACKLED AND
SLAMMED MR (DODGE) ONTO THE CONCRETE K RAIL BARRIER WHILE
OFFICER (BLACKMORE) IN HIS OWN STATEMENT HAD PLACED
HANDCUFFS ON MR. (DODGE) IN A MANNER TO CREATE MORE BODILY
HARM BY WRENCHING ON THE HANDCUFFS SO TIGHT THAT THE
HANDCUFFS HAD CRUSHED THEIR WAY IN DEPTH INTO MR. (DODGE'S)
WRIST LIKE A VICE CHOKING AND RESTRICTING THE BLOOD
CIRCULATION IN MR. (DODGE'S) WRIST IN WHICH HAD BEEN DONE BY
OFFICER (BLACKMORE) ONLY TO INTENTIONALLY CAUSE MR(DODGE)
EXTREME PAIN AND INJURY. WHILE MR. (DODGE) HAD BEEN BEING
HANDCUFFED, HIS WIFE, MRS. (DODGE) HAD GOTTEN OUT OF THE CAR
EXTREMELY CONCERNED FOR THE SAFETY OF HER HUSBAND AND
UPSET ASKED THE OFFICERS WHY HER HUSBAND WAS BEING
ARRESTED. OFFICER (COWELL) STARTED YELLING AND KICKING AT
OFFICER (BLACKMORE) TO GET HIM TO ARREST MRS. (CHRISTINE L.
DODGE) HIS WIFE. AGAIN, AS LIKE FOR MR. (DODGE), FOR ABSOLUTLEY
NO REASON ACCORDING TO LAW, BUT DUE TO AN UN-CONTROLLABLE
OUTBURST OF ANGER AND ABUSIVE BEHAVIOR.

MR. (DODGE) HAD THEN BEEN PUT INTO THE REAR SEAT OF THE
PARTROL CAR AND TRANSPORTED TO THE COUNTY JAIL. WHEN
INSTRUCTED TO EXIT THE VEHICAL, WITH THE PAIN FROM THE WAY
THE HANDCUFFS HAD BEEN PUT ON AND ALSO BEING CRAMPED UP SO
TIGHT INTHE BACK OF THE PATROL CAR, MR. (DODGE) COULDN'T
MOVE. OFFICER SGT, (COWELL) PROCEEDED TO GET AHOLD OF MR.
(DODGE'S) LEGS AND PULL WHILE OFFICER (BLACKMORE) WENT
AROUND TO THE OTHER SIDE OF THE PATROL VEHICAL AND PUSHED
FROM THAT SIDE UNTIL THEY HAD REMOVED MR. (DODGE) FROM THE
PATROL VEHICAL AND HAD GOTTEN HIM ONTO HIS FEET.

 

G COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 7 of 15

MR. (DODGE) WAS THEN TAKEN INTO THE JAIL BOOKING ROOM
WHERE THE DEPUTY SHERIFF BOOKING OFFICER WAS OBTAINING
INFORMATION IN WHICH MR. (DODGE) WAS COMPLIANT. MR.
(DODGE) WAS ASKED WHAT HIS MIDDLE NAME WAS. HE TOLD HIM IT
WAS "R", THE OFFICER THEN ASKED WHAT “R" STOOD FOR. MR.
(DODGE) AGAIN TOLD HIM "R". THEN THE BOOKING OFFICER
EXPLAINED TO MR. (DODGE) THAT IF HE WAS NOT BEING TRUTHFUL
WITH HIM THAT HE COULD BE FACING ANOTHER CHARGE FOR NOT
BEING TRUTHFUL. MR. (DODGE) HAD THEN TOLD THE BOOKING
OFFICER THAT HE HAD ALL OF HIS CARDS, DRIVER'S LICENSE,
CONCEALED CARRY PERMIT, MILITARY, THE WHOLE THING, "WHAT IS
ON THEM?" THE BOOKING OFFICER THEN STATED THAT IF HE WAS —
GOING TO BE NON-COMPLIANT THAT HE (MR. (DODGE)) COULD JUST
KEEP THE HANDCUFFS ON A WHILE LONGER. LET IT BE KNOWN FOR
THE RECORD THATOFFICER SGT. (COWELL), AND OFFICER (BLACKMORE)
HAD NOT EVEN THE MORAL AND COMMON COURTESY TO REMOVE
THE WRENCHED ON HANDCUFFS. THEY JUST LEFT THEM ON, CAUSING
MR. (DODGE) AN UN-TOLLERABLE AMOUNT OF EXCRUTIATING PAIN.
THESE HANDCUFFS HAD BEEN LEFT ON MR. (DODGE) THE ENTIRE TIME
UP UNTIL THEY NEEDED TO TAKE HIS FINGER PRINTS. THE DEDPUTY
SHERIFF THAT HAD TAKEN THEHANDCUFFS OFF OF MR. (DODG) HAD A
HARD TIME REMOVING THEM. HE HAD BEEN FINGER PRINTED
SEVERAL TIMES. HE PAID HIS BOND/BAIL AND WAS RELEASED.

MR. (DODGE), UPON HIS RELEIASE, HAD TO BE TAKEN BY HIS FAMILY
TO THE EMERGENCY ROOM AT THE LOCAL HOSPITAL TO BE EXAMINED
AND TREATED FOR THE INJURIES HE HAD SUSTAINED BY THE FALSE
ARREST, AND THE UNNECESSARY AND EXESSIVE USE OF FORCE CAUSED

 

“7 COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 8 of 15

BY SGT. (COWELL) AND OFFICER (BLACKMORE) THAT HAD OCCURED
ACTING IN THE CAPACITY OF LAW ENFORCEMENT OFFICERS.

MRS. CHRISTINE L.LDODGE HAD BEEN CAUSED GRAVE "EMOTIONAL
DISTRESS" AS SHE HAD BEEN PUT IN A SITUATION OF "FEAR" FOR THE
SAFETY OF HER HUSBAND SHANE, HERSELF AND HER SON, AS SHE HAD
TO WATCH AND ENDURE THE ABUSE OF HER HUSBAND FOR
ABSOLUTEYLY NO MORAL OR LEGAL REASON. SHE HAD ALSO BEEN
"THREATENED" BY OFFICER SGT (COWELL) WHEN HE HAD INSTRUCTED
OFFICER (BLACKMORE) TO PLACE HER UNDER ARREST AFTER SIMPLY
ASKING THE OFFICERS WHY THEY WERE ARRESTING SHANE AND THEN
(BLACKMORE) ORDERED HER TO LEAVE. AFTER MRS. CHRISTINE L.

DODGE HAD FILED A COMPLAINT AT THE SHERIFFS DEPARTMENT IN

REGARDS TO THE FALSE ARREST, AND UNNECESSARY USE OF EXCESSIVE
FORCE ON HER HUSAND. SHE HAD POSTED BOND/BAIL AND LEFT THE
BUILDING TO RETURN TO THE PARKING LOT WHERE HER SON AND MR.
(DODGES) DAUGHTER HAD BEEN WAITING. SHE NOTICED THAT
OFFICER SGT. (COWELL) AND OFFICER (BLACKMORE) HAD ALSO BEEN
IN THE PARKING LOT SPEAKING TO HER STEP DAUGHTER AND HER SON.
MRS. (DODGE) STATED TO SGT (COWELL) THAT SHE STILL WANTED TO
KNOW WHY HER HUSBAND HAD BEEN ARRESTED, THEN SGT (COWELL)
STOOD FACING MRS. (DODGE) WITH HIS CHEST"STUFFED OUT" AND
LOOKING DOWN ON HER IN AN "INTIMIDATING MANNER" AND
STATED" | CAN STILL ARREST YOU" AND THEN AT THAT POINT MRS.
(DODGE) HAD TO STOP AND GET HER THOUGHTS IN ORDER AND WITH
STRENGTH STATED, "LOOK AT YOURSELF STANDING LIKE THAT, AND
YOUR LOOK AS iF YOU CAN DO ANYTHING YOU WANT. WHAT IF YOU
WERE IN MY SHOES-WOULD YOU WANT TO BE TREATED LIKE THIS?”.

 

§S COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 9 of 15

SGT. (COWELL) DECLINED TO ANSWER AND WITHOUT ANY
COMPASSION, NOR COURTESY, STATED, "ARE YOU DONE?".

MRS. (DODGE'S) STEP DAUGHTER HAD BEGAN SPEAKINGTO SGT.
(COWELL), AND THEN ALL OF A SUDDEN SGT. (COWELL) WALKED OVER
TO MRS. (DODGE'S) SON AND STATED, "I HAVE (SHANE'S) BELONGINGS
IF YOU WOULD TAKE THEM." MRS. (DODGE) HAD HEARD THE
STATEMENT AND WALKED OVER AND SAID "NO", I'M HIS WIFE AND |
WILL TAKE POSSESSION OF MY HUSBAND'S BELONGINGS. SGT.
(COWELL) HAD TURNED AND SAID, "I'M NOT TALKING TO YOU" IN AN
INAPPROPRIATE MANNER.

AFTER MR. (SHANE R DODGE) HAD BEEN RELEASED ON BAIL/BOND, HE
HAD BLOOD RUNNING DOWN FROM AN INJURY SUSTAINED ON HIS
ARM AND WAS IN ALOT OF PAIN FROM BEING MISTREATED AND HE
HAD VISIBLE INJURY TO HIS WRISTST FROM THE NEGLEGENT
PLACEMENT OF HANDCUFFS BY OFFICER (BLACKMORE). MR. (DODGE)
HAD ALSO BEEN IN A LOT OF PAIN IN HIS CHEST FROM SGT. (COWELL)
AND OFFICER (BLACKMORE) SLAMMING HIS CHEST INTO THE
CONCRETE K RAIL BARRIER AND ALSO EXCRUTIATING PAIN IN HIS BACK
FROM SGT. (COWELL) RAMMING HIS KNEE INTO MR. (DODGES) BACK
AFTER SLAMMING MR. (DODGE'S) CHEST FIRST INTO THE CONCRETE
BARRIER. DUE TO THE INJURIES THAT MR. (DODGE) SUSTAINED FROM
SGT. (COWELL) AND OFFICER (BLACKMORE), HE HAD BEEN TAKEN BY
FAMILY TO THE HOSPITAL EMERGENCY ROOM FOR TREATMENT.

 

4 COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 10 of 15

CAUSE'S OF ACTION

THE PLAINTIFF'S, MR. (SHANE R DODGE) AND HIS WIFE, MRS.
(CHRISTINE L. DODGE) COMPLAIN THAT THE ABOVE LISTED
RESPONDENTS: BONNERS FERRY POLICE DEPARTMENT AND
ACTING IN CAPACITY OF LAW ENFORCEMENT PERSONAL, OFFICER
SGT. (WILLIAM COWELL) AND OFFICER (BRANDON BLACKMORE)
DID COMMIT THE FOLLOWING OFFENCES, DAMAGES, AND
MISDEMEANOR CRIMES AGAINST THE PLAINTIFFS AS FOLLOW'S:

OFFICER SGT WILLIAM COWELL:

A. THAT ON THE DATE OF JUNE 17, 2018 AT 8:30 P.M., OFFICER
SGT (WILLIAM COWELL) HAD COMMITED THE OFFENCES
AND DAMAGES AGAINST THE PLAINTIFF'S.

1, FALSE ARREST OF MR. (SHANE R DODGE) WITHOUT
PROBABLE CAUSE, I.C. 19-603.

2. UNNECESSARY AND EXCESSIVE USE OF FORCE AGAINST
MR. (SHANE R DODGE) WITHOUT CAUSE. I.C. 19-610.

3. MISDEMEANOR ASSAULT. I.C. SECTION 18-901(a)(b).
MISDEMEANOR BATTERY. I.C. SECTION 18-903(a)(b)(c).
FALSE IMPRISONMENT. I.C. SECTION 18-2901.
FALSIFYING A POLICE REPORT. I.C. SECTION 18-3201.

“vN 9 WwW Ff

MISDEMEANOR ASSAULT ON MRS. (CHRISTINE L.
DODGE). I.C. SECTION 18-901(a)(b).

 

{0 COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 11 of 15

B. THAT ON THE DATE OF JUNE 17, 2018 AT 8:30 P.M. OFFICER
(BRANDON BLACKMORE) DID WILLFULLY ASSIST OFFICER
SGT (WILLIAM COWELL) COMMITING THE OFFENCES
AND DAMAGES AGAINT PLAINTIFFS.

1. FALSE ARREST OF MR. (SHANE R DODGE) WITHOUT
PROBABLE CAUSE. I.C. 19-603.

2. UNNECESSARY AND EXCESSIVE USE OF FORCE
AGAINST MR. (SHANE R DODGE) WITHOUT PROBABLE
CAUSE. 1.C. 19-610.

MISDEMEANOR ASSAULT. I.C. SECTION 18-901(a)(b).
MISDEMEANOR BATTERY. I.C. SECTION 18-903(a)(b)(c).
FALSE IMPRISONMENT. 1.C. SECTION 18-2901.
FALSIFYING A POLICE REPORT. I.C. SECTION 18-3201.

YN 2 WP w

MISDEMEANOR ASSAULT ON MRS. (CHRISTINE L.
DODGE) BY AIDING AND ABETTING OFFICER SGT
(COWELL) WHILE IN THE COMMISSION OF A CRIME.
1.C. SECTION 18-901(a)(b).

C. THAT ON THE DATE OF JUNE 17, 2018 AT 8:30 P.M. THE
(BONNER'S FERRY POLICE DEPARTMENT) COMMITTED THE
OFFENCES AND DAMAGES AND SUBJECT TO LIABILITY FOR
MONEY DAMAGES ARISING OUTOF IT'S NEGLEGENT OR
OTHEWISE WRONGFULL ACTS OR OMISSIONS AND THOSE
OF IT'S EMPLOYEE'S ACTING WITHIN THE COURSE AND
SCOPE OF THEIR DUTIES. I.C. 6-903 (a) AND I.C. 6-904
SECTIONS 3. SEE: ANDERSON v. FOSTER, 73 IDAHO

 

[J COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 12 of 15

340.252.P.2d 199 (1953). AND ALSO SEE: SPRAGUE v. CITY
OF BURLEY 109 IDAHO 656.710 p.2d 566 (1985), AND
AGAINST THE STANDARD'S OF LAW ENFORCEMENT
PERSONAL AS DEFINED BY FEDERAL AND STATE LAW AND IN
CHAPTER 51,TITLE 19, IDAHO CODE, AND THAT THE
PLAINTIFF'S COMPLAIN THAT THE ACTIONS AROSE OUT OF
AND IN THE COURSE OF THE PERFORMANCE OF THE DUTIES
OF THE OFFICERS. SEE: MONSON v. BOYD, 81 IDAHO
575.348 p.2d 93 (1954).

THE AUTHORITY OF POLITICAL SUBDIVISION TO PURCHASE
INSURANCE: IDAHO CODE SECTION 6-923.

ALL POLITICAL SUBDIVISIONS OF THE STATE SHALL HAVE THE
AUTHORITY TO PURCHASE THE NECESSARY LIABILITY
INSURANCE FOR THEMSELVES AND THEIR EMPLOYEES.

LIABILITY OF GOVERNMENT ENTITIES-DEFENSE OF IT'S
EMPLOYEES:

EVERY GOVERNMENT ENTITY IS SUBJECT TO LIABILITY FOR
MONEY DAMAGES ARISING OUT OF ITS NEGLEGENT OR
OTHERWISE WRONGFULL ACT OR OMISSIONS AND THOSE
OF IT'S EMPLOYEES ACTING WITHIN THE COURSE AND
SCOPEOF THEIR EMPLOYMENT OR DUTIES, AND

WHETHER ARISING OUT OF A GOVERNMENTAL OR A
PROPRIETARY FUNCTION, WERE THE GOVERNMENT ENTITY
WOULD BE LIABLE FOR MONEY DAMAGES UNDER IDAHO
LAWS OF THE STATEOF IDAHO, IDAHO CODE SECTION
60903. SEE: SPRAGUE v CITY OF BURLEY 109 IDAHO
656.710.p2d 566 (1985)

 

[2

-” COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 13 of 15

POLICY LIMITS-MINIMUM REQUIREMENTS: EVERY POLICY
OR CONTRACT OF INSURANCE OR COMPREHENSIVE
LIABILITY PLAN OF A GOVERNMENT ENTITY AS PERMITTED.
UNDER THE PROVISIONS OF THIS CHAPTER SHALL PROVIDE
THAT THE INSURANCE CARRIEER PAY ON BEHALF OF THE
INSURED GOVERNMENT ENTITY OR IT'S EMPLOYEE TO A
LIMIT NOT LESS THAN: FIVE HUNDRED THOUSAND DOLLARS
($500,000.00) FOR BODILY OR PERSOAL INJURY, DEATH, OR

. PROPERTY DAMAGE OR LOSS AS THE RESULT OF ANY ON (1)

OCCURENCE OR ACCIDENT, REGARDLESS OF THE NUMBER
OF PERSON INJURED OR NUMBER OF CLAIMENTS. SEE
ANDERSON v. FOSTER 73 IDAHO 340.252 p.2d 199 (1953).
ALSO SEE: FERGUSON v. COREGIS INS. CO., 527 f.3d 930
(9TH CIR 2008)

JUDGEMENT OR CLAIMS IN EXCESS OF COMPREHENSIVE
LIABILITY PLAN-REDUCTION BY COURT-LIMIT OF LIABILITY:
IDAHO CODE SECTION 6-926,

THE PLAINTIFFS MR. (SHANE R DODGE), (CHRISTINE L.
DODGE) COMPLAIN THAT IF THE DAMAGES AND COURT
COSTS, LEGAL FEES DO GO IN EXCESS OF $500,000.00
DOLLARS THAT IF THE (BONNERS FERRY POLICE
DPARTMENT) INSURANCE CARRIERS HAVE COVERAGE

IN EXCESS, THAT THE COURT ORDER AN EXCESS IN AWARD.

ATTORNEYS FEES: IDAHO CODE SECTION 6-918 A.

THE PLAINTIFFS MR, (SHANE R DODGE), (CHRISTINE L.
DODGE) COMPLAIN THAT AT THE TIME AND IN THE
MANNER PROVIDED FOR FIXING COSTS IN CIVIL ACTIONS

 

13

COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 14 of 15

AND AT THE DISCRETION OF TRIAL COURT, APPROPRIATE
AND REASONABLE ATTORNEYS FEES MAY BE AWARDED TO
THE PLAINTIFFS AS COSTS IN ACTIONS UNDER THIS ACT,
UPON PETITION THEREFOR AND A SHOWING, BY CLEAR AND
CONVINCING EVIDENCE, THAT THE PARTY AGAINST WHOM
OR WHICH SUCH AWARD IS SOUGHT WAS GUILTY OF BAD
FAITH IN THE COMMENCEMENT, CONDUCT, AND ACTING IN
THE CAPACITY AS LAW ENFORCEMENT PERSONNEL INTHE
COURSE OF PERFORMANCE OF HIS DUTY.

DAMAGES FOR NEGLIGENCE AND PERSONAL INJURY
SOUGHT BY THE PLAINTIFFS ARE IN THE AMOUNT OF:

1. BAIL BOND FEES: §

2. MEDICAL EXPENSES: $ 1,452.50

3. PERSONAL INJURY AND NEGLEGENCE: $ 496,547.50
4. CRIMINAL DEFENSE ATTORNEY FEES: $ 2,000.00

5. CIVIL DEFENSE ATTORNEY FEES: $ SET BY THE COURT
TOTAL JUDGMENT: AMOUNT $500,000.00

ATTACHED EXHIBITS: A,B,C,D,E,F

 

f +7"

COMPLAINT
Case 2:20-cv-00048-BLW Document 2 Filed 01/31/20 Page 15 of 15
DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is‘true and eotect. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and.

 
  

Executed at___—; on S$ F.
(Location) (Date)

 

_ Plaintiff's Original Signature

 

 

 

| HEREBY CERTIFY thatonthe 7/7 day of a4, 20.20, |
delivered in person a correct copy of the COMPLAINT to:

 

 

 

Plaintiff

 

L s COMPLAINT
